Order entered December 6, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-10-00235-CV

                              MARTIN, WILLIAM, Appellant

                                               V.

                             PLAINSCAPITAL BANK, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01773-2008

                                           ORDER
       Before the Court is PlainsCapital Bank’s October 28, 2016 motion for rehearing. The

Court requests William Martin to file a response by January 5, 2017.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE